Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 January 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir—
Nantes Jan. 16. 1779.—
Agreeable to my promise I send you two of your Chapters. I have but 3 & take the Liberty to keep one for myself which hope you will permit.— The wind & weather has been the best possible for outward Bound Ships these 15 Days past, had I been under Sail I should be at least onehalf the Distance between this & America. I impatiently wait the arrival of Monsr. de Montieu.—
I am ever (in haste) Your dutifull & affectionate Kinsman
Jona. Williams J
 
Addressed: a monsieur / Monsieur Franklin / Ministre plenipotentiare/ des Etats Unis / en son Hotel / a Passy prés Paris.
Notation: Jona Williams Nantes 16. Janvier 1779.
